                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R.F., through his parents R.F. and E.F., of      :
Coopersburg, PA,                                 :
                                                 :
                              Plaintiffs,        :          CIVIL ACTION NO. 18-1756
                                                 :
       v.                                        :
                                                 :
SOUTHERN LEHIGH SCHOOL                           :
DISTRICT,                                        :
                                                 :
                              Defendant.         :

                                              ORDER

       AND NOW, this 7th day of August, 2019, after considering: (1) the motion for judgment

on the administrative record filed by the plaintiffs (Doc. No. 9); (2) the defendant’s response in

opposition (Doc. No. 10); (3) the plaintiffs’ reply brief in support (Doc. No. 11); and (4) the

administrative record (Doc. No. 3); and after oral argument on December 4, 2018 (Doc. No. 12);

accordingly, it is hereby ORDERED that the plaintiffs’ motion for judgment on the administrative

record (Doc. No. 9) is DENIED.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.
